We concur:
I concur. As to the admission of the testimony regarding Mrs. Seeley having asked for 3 days grace in vacating, it appears that it was admitted over objection but the court stated that it would not consider it and then, not only considered it, but made a finding of it. Such conduct throws counsel off guard. Were it not for the fact that I consider the evidence without Mrs. Seeley's testimony so overwhelmingly in favor of the conclusions reached, that the Court could not well have found otherwise, I would think that counsel objecting to the testimony might have presented *Page 208 
a good reason for a new trial if he could show prejudice by having fashioned his conduct on the assurance of the court that it would not consider the evidence. In any material and important matter, if a trial court changes its mind after assuring counsel that it would or would not consider certain evidence or pursue a certain course of conduct, it should notify counsel of that change of decision so as to permit him to meet the issue on the basis of the court's change of decision. That is only fair. At all events I am not convinced that the testimony of Mrs. Seeley was not admissible against the plaintiff.